Title: From Thomas Jefferson to James Madison, 9 May 1802
From: Jefferson, Thomas
To: Madison, James


            Th:J. to J. Madison.Monticello May 9. 1802.
            The road through Ravensworth is rendered absolutely impassable for a four wheeled carriage by a single change made lately by one of the mr Fitzhughs in his plantation. you must not therefore attempt it, but go on to Fairfax C.H. & there turn off to Songster’s. Bull run is now passed at an excellent ford, and the hills by a great deal of work have been made quite good. the road between Elkrun church & Norman’s ford is bad, as it generally is, but it will be better by the time you come on. all the rest is fine.
            I think mr Wagner should be instructed to take decisive measures for having a sheet of the laws printed daily till done. a person direct from Kentucky, tells me a person of known credit had reached there from New Orleans which he left March 6. and affirms a French governor had arrived there, without troops, and had taken possession of the government. he was so positive that if we have nothing later from thence, I should think it possible. Adieu affectionately.
          